

116 HRES 401 IH: Recognizing the significance of Asian/Pacific American Heritage Month in May as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States.
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 401IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Ms. Judy Chu of California (for herself, Mr. Bera, Mr. Case, Mr. Cisneros, Ms. Clark of Massachusetts, Mr. Cox of California, Mrs. Davis of California, Ms. Eshoo, Ms. Gabbard, Mr. Gomez, Mr. Green of Texas, Ms. Jayapal, Mr. Khanna, Mrs. Lee of Nevada, Ms. Lee of California, Mr. Ted Lieu of California, Mr. Lowenthal, Ms. Matsui, Ms. Meng, Mrs. Murphy, Mrs. Napolitano, Mr. Peters, Ms. Porter, Mr. Raskin, Mr. Rouda, Ms. Roybal-Allard, Mr. Sablan, Ms. Sánchez, Ms. Schakowsky, Mr. Scott of Virginia, Mr. Smith of Washington, Ms. Speier, Mr. Swalwell of California, Mr. Takano, Mr. Trone, Mr. Vargas, and Ms. Waters) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing the significance of Asian/Pacific American Heritage Month in May as an important time
			 to celebrate the significant contributions of Asian Americans and Pacific
			 Islanders to the history of the United States.
	
 Whereas the people of the United States join together each May to pay tribute to the contributions of generations of Asian Americans and Pacific Islanders who have enriched the history of the United States;
 Whereas the history of Asian Americans and Pacific Islanders in the United States is inextricably tied to the story of the United States;
 Whereas the Asian-American and Pacific Islander community is an inherently diverse population, comprised of over 45 distinct ethnicities and over 100 language dialects;
 Whereas according to the United States Census Bureau, the Asian-American population grew faster than any other racial or ethnic group over the last decade, surging nearly 72 percent between 2000 and 2015;
 Whereas there are approximately 22,000,000 residents of the United States who identify themselves as Asian and approximately 1,600,000 residents of the United States who identify themselves as Native Hawaiian or Pacific Islander, making up nearly 7 percent of the total United States population;
 Whereas the month of May was selected for Asian/Pacific American Heritage Month because the first Japanese immigrants arrived in the United States on May 7, 1843, and the first transcontinental railroad was completed on May 10, 1869, with substantial contributions from Chinese immigrants;
 Whereas section 102 of title 36, United States Code, officially designates May as Asian/Pacific American Heritage Month and requests the President to issue an annual proclamation calling on the people of the United States to observe the month with appropriate programs, ceremonies, and activities;
 Whereas 2019 marks several important milestones for the Asian-American and Pacific Islander community, including—
 (1)the 150th anniversary of the completion of the first transcontinental railroad, which in 1869, connected the Central Pacific Railroad and the Union Pacific Railroad at Promontory Summit, Utah, and employed over 12,000 Chinese laborers who faced racial and wage discrimination despite being entrusted with the most laborious tasks;
 (2)the 95th anniversary of the Immigration Act of 1924, approved May 26, 1924, which enacted national origin quotas that limited the number of immigrants allowed entry to the United States and prohibited the entry of Asian immigrants;
 (3)the 45th anniversary of Lau v. Nichols, 414 U.S. 563 (1974), a Supreme Court case in which the Court—
 (A)unanimously determined that inadequate supplemental language instruction for students with limited English proficiency violated the Civil Rights Act of 1964;
 (B)expanded equal educational opportunities; and (C)paved the way for bilingual programs and additional English language instruction in public schools;
 (4)the 40th anniversary of the first Asian/Pacific American Heritage Week, designated in 1979 by President Jimmy Carter through Presidential Proclamation 4650;
 (5)the 25th anniversary of the establishment of the Congressional Asian Pacific American Caucus, a bicameral caucus of Members of Congress advocating on behalf of Asian Americans and Pacific Islanders, which in the year 2019, is composed of 73 Members, including 19 Members of Asian or Pacific Islander descent; and
 (6)the 25th anniversary of the establishment of the Asian Pacific American Institute for Congressional Studies, which was founded alongside the Congressional Asian Pacific American Caucus by former Secretary Norman Y. Mineta and former Delegate Robert Underwood;
 Whereas Asian Americans and Pacific Islanders have made significant contributions to the United States at all levels of the Federal Government and the United States Armed Forces, including—
 (1)Daniel K. Inouye, a Medal of Honor and Presidential Medal of Freedom recipient who, as President Pro Tempore of the Senate, was the highest-ranking Asian-American government official in the history of the United States;
 (2)Dalip Singh Saund, the first Asian-American Congressman; (3)Patsy T. Mink, the first woman of color and Asian-American woman to be elected to Congress;
 (4)Hiram L. Fong, the first Asian-American Senator; (5)Daniel K. Akaka, the first Senator of Native Hawaiian ancestry;
 (6)Norman Y. Mineta, the first Asian-American member of a Presidential cabinet; and (7)Elaine L. Chao, the first Asian-American woman member of a Presidential Cabinet;
 Whereas in 2019, Asian Americans and Pacific Islanders are serving in State and Territorial legislatures across the United States in record numbers, including in—
 (1)the States of Alaska, Arizona, California, Connecticut, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Kentucky, Maryland, Massachusetts, Michigan, Minnesota, Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, Tennessee, Texas, Utah, Virginia, Washington, Wisconsin and Wyoming; and
 (2)the Territories of American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands; Whereas in 2019, Asian Americans and Pacific Islanders honorably serve at all levels of the Federal judiciary;
 Whereas there remains much to be done to ensure that Asian Americans and Pacific Islanders have access to resources and a voice in the Government of the United States and continue to advance in the political landscape of the United States; and
 Whereas celebrating Asian/Pacific American Heritage Month provides the people of the United States with an opportunity to recognize the achievements, contributions, and history of, and to understand the challenges faced by, Asian Americans and Pacific Islanders: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the significance of Asian/Pacific American Heritage Month as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States; and
 (2)recognizes that Asian-American and Pacific Islander communities enhance the rich diversity of and strengthen the United States.
			